Order modified by retaining for examination all the items of plaintiff’s notice of examination before trial, except item 13, and that the provision in the order appealed from to the effect that the examination sought was as to the defendant corporation only and would be binding only upon the defendant corporation should be stricken therefrom; and as so modified affirmed, with ten dollars costs and disbursements to the plaintiff. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Finch, P. J., Merrell, McAvoy, Martin and Sherman, JJ.